                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     HARJIT BHAMBRA,                                    Case No.18-cv-05681-JSW (JD)
                                                         Plaintiff,
                                   7
                                                                                            ORDER RE MOTION TO
                                                    v.                                      DISQUALIFY
                                   8

                                   9     ADMINISTRATIVE OFFICE OF THE                       Re: Dkt. No. 19
                                         FEDERAL COURTS OF THE UNITED
                                  10     STATES, et al.,
                                                         Defendants.
                                  11

                                  12          Pro se plaintiff Harjit Bhambra has moved to disqualify the Honorable Jeffrey S. White,
Northern District of California
 United States District Court




                                  13   United States District Judge, as the presiding district judge in this case. Dkt. No. 19. The motion

                                  14   is denied.

                                  15                                            BACKGROUND

                                  16          Bhambra filed a complaint under the Freedom of Information Act (“FOIA”) seeking to

                                  17   compel the production of signed oaths of office for certain judges in this district. Dkt. No. 5.

                                  18   Bhambra declined to proceed before a magistrate judge and the case was randomly reassigned to

                                  19   Judge White on September 26, 2018. Judge White set a case management conference for

                                  20   December 21, 2018, which he vacated on December 17, 2018, because Bhambra had not properly

                                  21   served defendants under Federal Rule of Civil Procedure (“Rule”) 4(i), which governs service on

                                  22   the United States and its agencies. Judge White reviewed a certificate of service that Bhambra had

                                  23   filed and concluded it did not show that Rule 4(i)’s requirements had been met. Dkt. No. 15.

                                  24   Judge White attached to the order a copy of a letter about service that the office of the United

                                  25   States Attorney had sent Bhambra in October 2018 that set out the requirements for service under

                                  26   Rule 4(i). Id. Judge White also noted that FOIA expressly excludes “the courts of the United

                                  27   States” from its purview. Id. He issued an order to show cause directing Bhambra to explain why

                                  28   his suit should go forward in light of that, and how he intended to address service. Id.
                                   1          Bhambra filed an “objection and response” to the Order to Show Cause that made a

                                   2   number of disparaging and vituperative remarks about the federal judiciary and judges in this

                                   3   district. Dkt. No. 16. For present purposes, the most relevant portion of the response alleged that

                                   4   the letter attached to Judge White’s order indicated impermissible ex parte contacts between the

                                   5   court and defendants. Id. at 3-4.

                                   6          Bhambra’s motion to disqualify Judge White is based mainly on that allegation, along with

                                   7   nonspecific claims of “bias” and “dishonesty.” Dkt. No. 19. Although perfectly entitled to decide

                                   8   the motion himself, on January 16, 2019, Judge White referred the motion for assignment to

                                   9   another district judge, and deferred ruling on Bhambra’s response to the Order to Show Cause.

                                  10   Dkt. No. 22. Judge White also explained that he had received a copy of the letter from the United

                                  11   States Attorney in connection with his standing requirement that the office provide him with

                                  12   weekly reports identifying the assistant attorneys who would appear at his criminal calendar call.
Northern District of California
 United States District Court




                                  13   Id. As Judge White indicated, that requirement was implemented in response to concerns that had

                                  14   nothing at all to do with Bhambra or his case. Id.

                                  15                                             DISCUSSION

                                  16          Bhambra moves for disqualification under 28 U.S.C. Sections 144 and 455. Under

                                  17   Section 144, the moving party must show through a “timely and sufficient affidavit that the judge

                                  18   before whom the matter is pending has a personal bias or prejudice either against him or in favor

                                  19   of any adverse party.” And under Section 455, a judge must disqualify himself “in any proceeding

                                  20   in which his impartiality might reasonably be questioned,” or where he has a “personal bias or

                                  21   prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the

                                  22   proceeding.”

                                  23          While the procedure for motions under Section 144 and Section 455, respectively, is

                                  24   slightly different, the governing standard is the same. Nat’l Abortion Fed’n v. Ctr. for Med.

                                  25   Progress, 257 F. Supp. 3d 1084, 1089 (N.D. Cal. 2017). That standard is an objective one and

                                  26   asks “whether a reasonable person with knowledge of all the facts would conclude that the judge’s

                                  27   impartiality might reasonably be questioned.” Id. (quoting United States v. Holland, 519 F.3d

                                  28   909, 913-14 (9th Cir. 2008)). The “reasonable person” for this inquiry is not someone who is
                                                                                        2
                                   1   hypersensitive or unduly suspicious, but rather is a well-informed, thoughtful observer. Id.

                                   2          In evaluating recusal or disqualification, a judge has “as strong a duty to sit when there is

                                   3   no legitimate reason to recuse as he does to recuse when the law and facts require.” Clemens v.

                                   4   U.S. Dist. Court for Central Dist. of Cal., 428 F.3d 1175, 1179 (9th Cir. 2005) (quotation

                                   5   omitted). Our circuit also holds that “section 455(a) claims are fact driven, and as a result, the

                                   6   analysis of a particular section 455(a) claim must be guided, not by comparison to similar

                                   7   situations addressed by prior jurisprudence, but rather by an independent examination of the

                                   8   unique facts and circumstances of the particular claim at issue.” Id. at 1178 (quotation omitted).

                                   9          Nothing in the record comes even close to indicating that Judge White should be

                                  10   disqualified for any reason. Bhambra’s allegations of bias and dishonesty are entirely unsupported

                                  11   by any facts. There is also no evidence of any impermissible ex parte contacts between Judge

                                  12   White and the United States Attorney. All Bhambra establishes is that Judge White got a copy of
Northern District of California
 United States District Court




                                  13   the same letter Bhambra himself received. And as Judge White stated, that was in the context of a

                                  14   requirement he imposed on the United States Attorney that is completely unrelated to this case.

                                  15                                             CONCLUSION

                                  16          Plaintiff has not demonstrated any facts or circumstances that would cause a “well-

                                  17   informed, thoughtful observer” to conclude that Judge White’s impartiality might reasonably be

                                  18   questioned. Holland, 519 F.3d at 913-14. The motion to disqualify Judge White from continuing

                                  19   to preside over this case is denied.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 26, 2019

                                  22

                                  23
                                                                                                     JAMES DONATO
                                  24                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
